DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 14, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the air blowing unit and the water spraying unit" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as a water spraying unit is only required in the fourth instruction. The air blowing unit is only required in the first and second instructions.
Claim 9 recites the limitation "the air blowing unit and the water spraying unit" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as a water spraying unit is only required in the fourth instruction. The air blowing unit is only required in the first and second instructions.
Claim 10 recites the limitation "the heating plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim as a heating plate is only required in the first instruction.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 2012/0117745), and in further view of Tonar (US 2012/0243093).
Regarding claim 1, Hattori figures 34B and 35B teach an automatic cleaning system, comprising a control unit (14 controller) ,a Micro Control Unit (MCU) (14 controller), a cleaning device (9 washer nozzle) and a sensor device (204 camera thermometer, 203 ambient thermometer).[0073][0116]
Hattori teaches the controller 14 (a control device, a gear position detection device, a vehicle activation start detection device, a vehicle activation end detection device, an image dirt detection device, or an image fog detection device of the present invention) mainly includes a microcomputer.  The controller 14 executes a prestored control program, thereby controlling a capture operation of the camera 3 and controlling an operation of a motor 16 installed in a washer fluid tank 15 so as to control a washing operation of the washer nozzle 9.[0073]
Hattori teaches in figure 29 the control unit (14 controller) is configured to determine a cleaning type for cleaning a protective cover (103 transparent glass cover) of a camera based on an image captured by the camera (S112) and a temperature (S113) on an outer surface of the protective cover of the camera as measured by the sensor device, generate a cleaning instruction (S119, S114) based on the cleaning type and send the cleaning instruction to the MCU, and the MCU is configured to control the cleaning device to clean the protective cover of the camera in accordance with the cleaning instruction in response to receiving the cleaning instruction sent from the control unit.[0096][0117-0121]
Hattori is silent to the sensor device measuring a humidity on the outer surface of the protective cover of the camera.
Tonar is directed towards a lens cleaning apparatus wherein a heater may be activated based on the exterior temperature, temperature of the light sensor device housing 14, temperature of the light sensor device 12, the light sensor device lens 38 temperature, lens barrel temperature, image quality, speed of the vehicle 30, humidity levels, or wiper motion thereby suggesting monitoring of the humidity to be well-known in the art.[0138]
It would have been obvious to one of ordinary skill in the art for the sensor device of Hattori to measure the humidity as Tonar teaches the technique is useful in keeping camera lenses free of residual fluid and debris in an automotive environment.[0002]
Regarding claim 3, Hattori figure 28 teaches the MCU (14 controller) is communicatively connected to the sensor device (204 camera thermometer, 203 ambient thermometer). Figure 29 of Hattori in view of Tonar suggests the MCU is configured receive from the sensor device the temperature and the humidity on the outer surface of the protective cover of the camera as measured by the sensor device, and send the temperature and the humidity on the outer surface of the protective cover of the camera to the control unit.
Regarding claim 4, figure 29 of Hattori in view of Tonar suggests the control unit (14 controller), configured to determine the cleaning type for cleaning the protective cover of the camera based on the image captured by the camera and the temperature and the humidity on the outer surface of the protective 
Regarding claim 5, figure 29 of Hattori in view of Tonar suggests the control unit (14 controller), configured to determine the cleaning type for cleaning the protective cover of the camera based on the type of the obstruction and the temperature and the humidity on the outer surface of the protective cover of the camera, is configure to: determine, when the type of the obstruction is solid substance, whether the temperature on the outer surface of the protective cover of the camera is lower than a predetermined temperature threshold, and if so, determine that the cleaning type is frozen solid (S114), or otherwise determine that the cleaning type is non-frozen solid (S119).
Regarding claim 6, Hattori teaches wiping mechanism 125 can wipe the glass surface 103a of the cover glass 103, while or after the washer fluid is sprayed from the spray opening 11 of the washer nozzle 9 onto the glass surface 103a of the cover glass 103 thereby reading on the control unit, configured to generate the cleaning instruction based on the cleaning type, is generate a third instruction comprising wiper activating information when the cleaning type is non-viscous liquid.[0137]
Regarding claim 7, Hattori wiping mechanism 125 can wipe the glass surface 103a of the cover glass 103, while or after the washer fluid is sprayed from the spray opening 11 of the washer nozzle 9 onto the glass surface 103a of the cover glass 103 thereby reading the MCU, configured to activate, in response to receiving the third instruction, a wiper in the cleaning device to wash the outer surface of the protective cover of the camera based on the wiper activating information.[0137] 
Regarding claim 9, Hattori figure 40B teaches the air blowing unit (156 air spraying mechanism) comprises an air pump (155) and an air pipe (154 tube) connected to an air outlet (153 air nozzle) of the air pump, and the water spraying unit (15 fig. 28), a water tank (15) and a water pipe (10) connected to a water outlet (9 nozzle).  Hattori teaches a controller 407 mainly includes a microcomputer.  The controller 
Tonar figure 47 teaches a fluid lens cleaning device 400 includes a reservoir 402 adapted to hold a cleaning fluid 404 therein.  The reservoir 402 includes a base 406 adapted for secure engagement on a vehicle.  The lens cleaning device 400 includes a motorized system that incorporates a pump to distribute a liquid 410 through a hose and onto a lens cover 412 thereby reading on a water pump.[0164]
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 2012/0117745) and Tonar (US 2012/0243093), and in further view of Koshiba (US 2017/0129418).
Regarding claim 10, the system of Hattori and Tonar is silent the heating plate is a silicone electrical heating film.
Koshiba is directed towards an imaging apparatus and vehicle wherein the imaging apparatus 10 has the heat transfer unit 44 which includes the internal heat transfer member 39, the heat inside the housing 11 transferred to the first heat transfer member 37 and the second heat transfer member 38 is transferred to the plurality of terminals 41, thereby further enhancing the heat dissipation effect.  Note that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a silicone heat transfer sheet as taught in Koshiba in the system of Hattori and Tonar to enhance the heat dissipation effect.[0055]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711